As filed with the Securities and Exchange Commission on May 24 , 2012 Registration No. 333-180688 UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO F ORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COSÌ, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction ofincorporation or organization) 06-1393745 (I.R.S. Employer Identification Number) 1751 Lake Cook RoadDeerfield, Illinois 60015(847) 597-8800 (Address, including zip code, and telephone number, including area code of principal executive offices) Carin L. StutzChief Executive OfficerCosì, Inc.1751 Lake Cook Road, Suite 600Deerfield, Illinois 60015(847) 597-8800 (Name, address, including zip code, and telephone number, including area code, of agent for service) Please send copies of all communications to: Dennis J. Block, Esq.Greenberg Traurig, LLPThe MetLife Building200 Park AvenueNew York, New York 10166(212) 801-9200 Approximate date of commencement of proposed sale to the public : As soon as practicable after the Registration Statement is declared effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. £ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement under the earlier effective registration statement for the same offering. £ If this form is a post effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer £ Accelerated Filer £ Non-accelerated filer £ (Do not check if smaller reporting company) Smaller Reporting Company S (Cover continued on next page) The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Security and Exchange Commission, acting pursuant to said section 8(a), may determine. CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to beregistered Proposedmaximum offeringprice per unit Proposedmaximum aggregateoffering price Amount ofregistration fee Common Stock, par value $0.01 per share   15,000,000 1,719 Non-transferable Subscription Rights to purchase common stock    (3) Total (1) This registration statement relates to: (a) non-transferable subscription rights to purchase common stock of the Registrant, which subscription rights are to be distributed to holders of the Registrants common stock; and (b) the shares of common stock deliverable upon the exercise of the non- transferable subscription rights pursuant to the rights offering. Represents the gross proceeds from the assumed exercise of all non-transferable subscription rights to be distributed. Pursuant to Rule 457(g) of the Securities Act of 1933, no separate registration fee is required for the rights because the rights are being registered in the same registration statement as the common stock of the Registrant underlying the rights. Registration fee paid upon initial filing of this Registration Statement on April 12, 2012. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is prohibited. SUBJECT TO COMPLETION, DATED MAY 24 , 2012 PROSPECTUS Subscription Rights to Purchase up to 23,076,923 Sharesof Common Stock at $0.65 per Full Share We are distributing, at no charge, to holders of our common stock non-transferable subscription rights to purchase up to 23,076,923 shares of our common stock. You will receive one subscription right for each share of common stock owned at 5:00 p.m., New York City time, on May 24, 2012. Each subscription right will entitle you to purchase 0.4357 shares of our common stock at a subscription price of $0.65 per full share, which we refer to as the basic subscription privilege. The per share price was determined by our board of directors after a review of recent historical trading prices of our common stock and the closing sales price of our common stock on May 3, 2012, the last trading day prior to the announcement of the subscription price. The closing price of our common stock on May 3, 2012 was $0.94. If you fully exercise your basic subscription privilege and other stockholders do not fully exercise their basic subscription privileges, you may also exercise an over-subscription right to purchase additional shares of common stock that remain unsubscribed at the expiration of the rights offering, subject to the availability and pro rata allocation of shares among persons exercising this over-subscription right. If all the rights were exercised, the total purchase price of the shares offered in this rights offering would be $15 million. In no event may a stockholder exercise subscription and over-subscription privileges to the extent that such exercise would result in the stockholder owning more than 19.9% of our issued and outstanding common stock after giving effect to such stockholders purchase under the basic subscription privilege and the over-subscription privilege. The subscription rights will expire if they are not exercised by 5:00 p.m., New York City time, on June 30, 2012, unless we extend the rights offering period. We have the option to extend the rights offering and the period for exercising your subscription rights for a period not to exceed 30 days, although we do not presently intend to do so. You should carefully consider whether to exercise your subscription rights prior to the expiration of the rights offering. All exercises of subscription rights are irrevocable, even if the rights offering is extended by our board of directors. However, if we amend the rights offering to allow for an extension of the rights offering for a period of more than 30 days or make a fundamental change to the terms set forth in this prospectus, you may cancel your subscription and receive a refund of any money you have advanced. All of our executive officers and outside directors have agreed to purchase shares that are subject to their basic subscription privilege, at the same subscription price offered to stockholders, for an aggregate commitment of $933,930 (which represents, for our Executive Chair, CEO & President, one other executive officer, and each of our outside directors, the full amount of shares subject to his or her basic subscription rights). In addition, our Executive Chair, CEO & President, one other executive officer, and two of our outside directors have agreed to purchase, at the same subscription price offered to stockholders, shares that would otherwise be available for purchase by them pursuant to the exercise of their over-subscription privileges in an aggregate amount equal to $713,380. The total amount of commitments by these directors and executive officers is $1,647,310. The participation by the officers and directors will be accomplished through a private placement evidenced by purchase agreements with such parties. Please see The Rights Offering - Purchase Agreements with Directors and Executive Officers. Our board of directors is making no recommendation regarding your exercise of the subscription rights. The subscription rights may not be sold, transferred or assigned and will not be listed for trading on the NASDAQ Global Market or any stock exchange or market or on the OTC Bulletin Board. Our board of directors may cancel the rights offering at any time prior to the expiration of the rights offering for any reason. In the event the rights offering is cancelled, all subscription payments received by the subscription agent will be returned, without interest, as soon as practicable. The shares of common stock are being offered directly by us without the services of an underwriter or selling agent. Shares of our common stock are traded on the NASDAQ Global Market (Nasdaq) under the symbol COSI. On May 22, 2012, the closing sales price for our common stock was $0.88 per share. The shares of common stock issued in the rights offering will also be listed on Nasdaq under the same symbol. The exercise of your subscription rights for shares of our common stock involves risks. See Risk Factors beginning on page 7 of this prospectus as well as the risk factors and other information in any documents we incorporate by reference into this prospectus to read about important factors you should consider before exercising your subscription rights. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is [ ], 2012 TABLE OF CONTENTS Page QUESTIONS AND ANSWERS RELATING TO THE RIGHTS OFFERING ii PROSPECTUS SUMMARY 1 THE RIGHTS OFFERING 2 RISK FACTORS 7 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 13 USE OF PROCEEDS 14 CAPITALIZATION 15 DILUTION 16 THE RIGHTS OFFERING 16 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 27 MARKET INFORMATION 31 DIVIDEND HISTORY 31 DESCRIPTION OF CAPITAL STOCK 32 DESCRIPTION OF SUBSCRIPTION RIGHTS 37 PLAN OF DISTRIBUTION 39 LEGAL MATTERS 39 EXPERTS 39 INCORPORATION BY REFERENCE 40 AVAILABLE INFORMATION 40 DISCLOSURE OF COMMISSION ON INDEMNIFICATION FOR SECURITIES ACT LITIGATION 40 As permitted under the rules of the Securities and Exchange Commission, or the SEC, this prospectus incorporates important business information about Così, Inc. that is contained in documents that we file with the SEC, but that are not included in or delivered with this prospectus. You may obtain copies of these documents, without charge, from the website maintained by the SEC at www.sec.gov, as well as other sources. See Where You Can Find Additional Information in this prospectus. You should rely only on the information contained in or incorporated by reference into this prospectus. We have not authorized anyone to provide you with additional or different information from that contained in or incorporated by reference into this prospectus. You should assume that the information contained in or incorporated by reference into this prospectus is accurate only as of any date on the front cover of this prospectus or the date of the document incorporated by reference, as applicable, regardless of the time of delivery of this prospectus or any exercise of the subscription rights. Our business, financial condition, results of operations and prospects may have changed since those dates. We are not making an offer of these securities in any state where the offer is not permitted. i QUESTIONS AND ANSWERS RELATING TO THE RIGHTS OFFERING What is the rights offering? We are distributing to holders of our common stock, at no charge, non-transferable subscription rights to purchase shares of our common stock. You will receive one subscription right for each share of common stock you owned as of 5:00 p.m., New York City time, on May 24, 2012, the record date. The subscription rights will be evidenced by rights certificates. Each subscription right will entitle the holder to a basic subscription privilege and an over-subscription privilege. What is the basic subscription privilege? The basic subscription privilege of each subscription right gives our stockholders the opportunity to purchase 0.4357 shares of our common stock at a subscription price of $0.65 per full share. We have granted to you, as a stockholder of record as of 5:00 p.m., New York City time, on the record date, one subscription right for each share of our common stock you owned at that time. For example, if you owned 100 shares of our common stock as of 5:00 p.m., New York City time, on the record date, you would receive 100 subscription rights and would have the right to purchase 43.57 shares of common stock (rounded down to 43 shares, with the total subscription payment being adjusted accordingly, as discussed below) for $0.65 per full share with your basic subscription privilege. You may exercise the basic subscription privilege of any number of your subscription rights, or you may choose not to exercise any subscription rights. If you hold your shares in the name of a broker, custodian bank, dealer or other nominee who uses the services of the Depository Trust Company, or DTC, DTC will issue one subscription right to the nominee for each share of our common stock you own at the record date. The basic subscription privilege of each subscription right can then be used to purchase 0.4357 shares of common stock for $0.65 per full share. As in the example above, if you owned 100 shares of our common stock on the record date, you would receive 100 subscription rights and would have the right to purchase 43.57 shares of common stock (rounded down to 43 shares, with the total subscription payment being adjusted accordingly, as discussed below) for $0.65 per full share with your basic subscription privilege. Fractional shares of our common stock resulting from the exercise of the basic subscription privilege will be eliminated by rounding down to the nearest whole share, with the total subscription payment being adjusted accordingly. Any excess subscription payments received by the subscription agent will be returned, without interest, as soon as practicable. What is the over-subscription privilege? We do not expect all of our stockholders to exercise all of their basic subscription privileges. The over-subscription privilege provides stockholders that exercise all of their basic subscription privileges the opportunity to purchase the shares that are not purchased by other stockholders. If you fully exercise your basic subscription privilege and other stockholders do not fully exercise their basic subscription privileges, you may also exercise an over-subscription right to purchase additional shares of common stock that remain unsubscribed at the expiration of the rights offering, subject to the availability and pro rata allocation of shares among persons exercising this over-subscription right. To the extent the number of the unsubscribed shares are not sufficient to satisfy all of the properly exercised over-subscription rights requests, then the available shares will be prorated among those who properly exercised over-subscription rights based on the number of shares each rights holder subscribed for under the basic subscription right. If this pro rata allocation results in any stockholder receiving a greater number of common shares than the stockholder subscribed for pursuant to the exercise of the over-subscription privilege, then such stockholder will be allocated only that number of shares for which the stockholder oversubscribed, and the remaining common shares will be allocated among all other stockholders exercising the over-subscription privilege on the same pro rata basis described above. The proration process will be repeated until all common shares have been allocated or all over-subscription exercises have been fulfilled, whichever occurs earlier. ii In order to properly exercise your over-subscription privilege, you must deliver the subscription payment related to your over-subscription privilege prior to the expiration of the rights offering. Because we will not know the total number of unsubscribed shares prior to the expiration of the rights offering, if you wish to maximize the number of shares you purchase pursuant to your over-subscription privilege, you will need to deliver payment in an amount equal to the aggregate subscription price for the maximum number of shares of our common stock available to you, assuming that no stockholder other than you has purchased any shares of our common stock pursuant to their basic subscription privilege and over-subscription privilege. See The Rights OfferingThe Subscription RightsOver-Subscription Privilege. Fractional shares of our common stock resulting from the exercise of the over-subscription privilege will be eliminated by rounding down to the nearest whole share, with the total subscription payment being adjusted accordingly. Any excess subscription payments received by the subscription agent will be returned, without interest, as soon as practicable. Are there any limits on the number of shares I may purchase in the rights offering or own as a result of the rights offering? Yes. In no event may a stockholder exercise subscription and over-subscription privileges to the extent that any such exercise would result in the stockholder beneficially owning more than 19.9% of our issued and outstanding common stock after giving effect to such stockholders purchase under the basic subscription privilege and the over-subscription privilege. In order to permit acquisitions of stock pursuant to this offering that would result in a stockholder having beneficial ownership of 15% or more of our outstanding common stock, subject to and effective immediately prior to completion of the rights offering, we will amend our Shareholder Rights Plan to permit stockholders to beneficially own 15% or more, but not more than 19.9%, of our outstanding common stock as the result of acquisitions pursuant to this offering. Therefore, a stockholder will be permitted to acquire shares of our common stock in the rights offering that results in aggregate beneficial ownership by the stockholder, together with its affiliates and associates, up to the 19.9% ownership limitation without triggering the provisions of the Shareholder Rights Plan. However, any person, together with all affiliates and associates of such person, owning 15% or more of our outstanding common stock as the result of purchases made pursuant to the rights offering (or otherwise) will not be permitted to thereafter acquire any additional shares of our common stock unless otherwise permitted by the Shareholder Rights Plan. Why are we conducting the rights offering? We are conducting the rights offering to raise capital that we intend to use to provide additional liquidity for working capital and general corporate purposes. We believe that the rights offering will strengthen our financial condition by generating additional cash and increasing our stockholders equity. How was the $0.65 per full share subscription price determined? In determining the subscription price, our board of directors considered a number of factors, including: the likely cost of capital from other sources, the price at which our stockholders might be willing to participate in the rights offering, historical and current trading prices of our common stock, our need for liquidity and capital and the desire to provide an opportunity to our stockholders to participate in the rights offering on a pro rata basis. In conjunction with its review of these factors, our board of directors also reviewed a range of discounts to market value represented by the subscription prices in various prior rights offerings of public companies. The subscription price was established at a price of $0.65 per full share. The subscription price is not necessarily related to our book value, net worth or any other established criteria of value and may or may not be considered the fair value of our common stock to be offered in the rights offering. The Company cannot give any assurance that our common shares will trade at or above the subscription price in any given time period. iii Am I required to exercise all of the subscription rights I receive in the rights offering? No. You may exercise any number of your subscription rights, or you may choose not to exercise any subscription rights. However, if you choose not to exercise your subscription rights in full, the relative percentage of our common stock that you own will decrease, and your voting and other rights will be diluted. In addition, if you do not exercise your basic subscription privilege in full, you will not be entitled to participate in the over-subscription privilege. How soon must I act to exercise my subscription rights? The subscription rights may be exercised at any time beginning on the date of this prospectus and prior to the expiration of the rights offering, which is on June 30, 2012, at 5:00 p.m., New York City time. If you elect to exercise any rights, the subscription agent must actually receive all required documents and payments from you prior to the expiration of the rights offering. Although we have the option of extending the expiration of the rights offering for a period not to exceed 30 days, we currently do not intend to do so. May I transfer my subscription rights? No. You may not sell or transfer your subscription rights to anyone. Are we requiring a minimum subscription to complete the rights offering? No. Are there any conditions to completing the rights offering? No. Can our board of directors extend, cancel or amend the rights offering? Yes. We have the option to extend the rights offering and the period for exercising your subscription rights for a period not to exceed 30 days, although we do not presently intend to do so. If we elect to extend the expiration of the rights offering, we will issue a press release announcing such extension no later than 9:00 a.m., New York City time, on the next business day after the most recently announced expiration of the rights offering. We will extend the duration of the rights offering as required by applicable law or regulation and may choose to extend it if we decide to give investors more time to exercise their subscription rights in this rights offering. If we elect to extend the rights offering for a period of more than 30 days, then holders who have subscribed for rights may cancel their subscriptions and receive a refund of all money advanced. Our board of directors may cancel the rights offering at any time prior to the expiration of the rights offering for any reason. In the event that the rights offering is cancelled, we will issue a press release notifying stockholders of the cancellation and all subscription payments received by the subscription agent will be returned, without interest or penalty, as soon as practicable. Our board of directors also reserves the right to amend or modify the terms of the rights offering. If we should make any fundamental changes to the terms set forth in this prospectus, we will file a post-effective amendment to the registration statement in which this prospectus is included, offer potential purchasers who have subscribed for rights the opportunity to cancel such subscriptions and issue a refund of any money advanced by such stockholder and recirculate an updated prospectus after the post-effective amendment is declared effective with the SEC. In addition, upon such event, we may extend the expiration date of this rights offering to allow holders of rights ample time to make new investment decisions and for us to recirculate updated documentation. Promptly following any such occurrence, we will issue a press release announcing any changes with respect to this rights offering and the new expiration date. The terms of the rights offering cannot be modified or amended after the expiration date of the rights offering. Although we do not presently intend to do so, we may choose to amend or modify the terms of the rights offering for any reason, including, without limitation, in order to increase participation in the rights offering. Such amendments or modifications may include a change in the subscription price although no such change is presently contemplated. iv Is the board of directors and executive management participating in the rights offering and has our board of directors made a recommendation to our stockholders regarding the rights offering? All of our executive officers and outside directors have agreed to purchase shares that are subject to their basic subscription privilege, at the same subscription price offered to stockholders, for an aggregate commitment of $933,930 (which represents for our Executive Chair, CEO & President, one other executive officer, and each of our outside directors, the full amount of shares subject to his or her basic subscription rights). In addition, our Executive Chair, CEO & President, one other executive officer, and two of our outside directors have agreed to purchase, at the same subscription price offered to stockholders, shares that would otherwise be available for purchase by them pursuant to the exercise of their over-subscription privileges in an aggregate amount equal to $713,380. The total amount of commitments by these directors and executive officers is $1,647,310. All purchases made by our directors and executive officers will be made for investment purposes and not with a view to resale. Please see The Rights OfferingPurchase Agreements with Directors and Executive Officers. Although our directors are investing their own money in connection with the rights offering, our board of directors does not make any recommendation to stockholders regarding the exercise of rights under the rights offering. You should make an independent investment decision about whether or not to exercise your rights. Stockholders who exercise subscription rights risk investment loss on new money invested. We cannot assure you that the market price for our common stock will remain above the subscription price or that anyone purchasing shares at the subscription price will be able to sell those shares in the future at the same price or a higher price. If you do not exercise your rights, you will lose any value represented by your rights and your percentage ownership interest in us will be diluted. Please see Risk Factors for a discussion of some of the risks involved in investing in our common stock. What will happen if I choose not to exercise my subscription rights? If you do not exercise any subscription rights, the number of shares of our common stock you own will not change; however, due to the fact that shares will be purchased by other stockholders in the rights offering, including the shares to be purchased by certain of our directors and executive officers, your percentage ownership after the completion of the rights offering will be diluted. How do I exercise my subscription rights? What forms and payment are required to purchase the shares of our common stock? If you wish to participate in the rights offering, you must take the following steps:  deliver payment to the subscription agent using the methods outlined in this prospectus before 5:00 p.m., New York City time, on June 30, 2012; and  deliver a properly completed rights certificate to the subscription agent before 5:00 p.m., New York City time, on June 30, 2012. If you cannot deliver your rights certificate to the subscription agent prior to the expiration of the rights offering, you may follow the guaranteed delivery procedures described under The Rights OfferingGuaranteed Delivery Procedures. If you send a payment that is insufficient to purchase the number of shares you requested, or if the number of shares you requested is not specified in the forms, the payment received will be applied to exercise your subscription rights to the full extent possible based on the amount of the payment received, subject to the elimination of fractional shares. When will I receive my new shares? If you purchase shares of our common stock through the rights offering, you will receive your new shares as soon as practicable after the closing of the rights offering. v After I send in my payment and rights certificate, may I cancel my exercise of subscription rights? No. All exercises of subscription rights are irrevocable, even if you later learn information that you consider to be unfavorable to the exercise of your subscription rights and even if the rights offering is extended by our board of directors. However, if we amend the rights offering to allow for an extension of the rights offering for a period of more than 30 days or make a fundamental change to the terms set forth in this prospectus, you may cancel your subscription and receive a refund of any money you have advanced. You should not exercise your subscription rights unless you are certain that you wish to purchase additional shares of our common stock at a subscription price of $0.65 per full share. What should I do if I want to participate in the rights offering but my shares are held in the name of my broker, dealer, custodian bank or other nominee? If you hold your shares of our common stock in the name of a broker, dealer, custodian bank or other nominee, then your broker, dealer, custodian bank or other nominee is the record holder of the shares you own. The record holder must exercise the subscription rights on your behalf for the shares of our common stock you wish to purchase. If you wish to participate in the rights offering and purchase shares of our common stock, please promptly contact the record holder of your shares. We will ask your broker, dealer, custodian bank or other nominee to notify you of the rights offering. You should complete and return to your record holder the form entitled Beneficial Owner Election Form. You should receive this form from your record holder with the other rights offering materials. Are the directors and executive officers receiving any compensation for their purchase commitments? No. The directors and executive officers are not receiving any compensation for their purchase commitments. Are there any conditions to the directors and executive officers purchase commitments? No. The directors and executive officers purchase commitments are not subject to any conditions. Please see The Rights OfferingPurchase Agreements with Directors and Executive Officers. How many shares will executive officers and directors own after the offering? The number of shares that will be purchased by the executive officers and directors can only be determined upon the completion of the rights offering. The number of shares that the executive officers and directors will acquire will include that number of shares that would otherwise be available upon exercise of their basic subscription rights, which will result in an aggregate purchase price of $933,930, and that number of shares that would otherwise be available upon exercise of over-subscription privileges, which number will not exceed that number of shares that would result in an aggregate purchase price of $713,380 and will be determined based on the total number of shares available from under subscription of basic subscription rights and the amount of over-subscription privileges exercised by other stockholders. The maximum number of shares that the executive officers and directors have collectively committed to purchase is the amount that would result in an aggregate purchase price of $1,647,310. Please see The Rights OfferingPurchase Agreements with Directors and Executive Officers. How many shares of our common stock will be outstanding after the rights offering? As of May 24, 2012, we had 52,967,165 shares of our common stock issued and outstanding. We expect to issue 23,076,923 shares of our common stock in this rights offering through the exercise of subscription rights and over-subscription rights. After the rights offering, we anticipate that we will have approximately 76,044,088 shares of our common stock outstanding. vi How much money will the Company receive from the rights offering? Assuming all the shares of common stock offered are sold, the gross proceeds from the rights offering, including proceeds from officers and directors pursuant to their purchase agreements, will be approximately $15 million. Please see Use of Proceeds and The Rights OfferingPurchase Agreements with Directors and Executive Officers. Are there risks in exercising my subscription rights? Yes. The exercise of your subscription rights involves risks. Exercising your subscription rights involves the purchase of additional shares of our common stock and should be considered as carefully as you would consider any other equity investment. Among other things, you should carefully consider the risks described under the headings Risk Factors in this prospectus and the documents incorporated by reference herein. May stockholders in all states participate in the rights offering? Although we intend to distribute the rights to all stockholders, we reserve the right in some states to require stockholders, if they wish to participate, to state and agree upon exercise of their respective rights that they are acquiring the shares for investment purposes only, and that they have no present intention to resell or transfer any shares acquired. Our securities are not being offered in any jurisdiction where the offer is not permitted under applicable local laws. If the rights offering is not completed, will my subscription payment be refunded to me? Yes. The subscription agent will hold all funds it receives in a segregated bank account until completion of the rights offering. If the rights offering is not completed, all subscription payments received by the subscription agent will be returned, without interest, as soon as practicable. If you own shares in street name, it may take longer for you to receive payment because the subscription agent will return payments through the record holder of the shares. Will the subscription rights be listed on a stock exchange or national market? The subscription rights may not be sold, transferred or assigned and will not be listed for trading on Nasdaq or on any other stock exchange or market or on the OTC Bulletin Board. How do I exercise my subscription rights if I live outside the United States? We will not mail this prospectus or the rights certificates to stockholders whose addresses are outside the United States or who have an army post office or foreign post office address. The subscription agent will hold the rights certificates for their account. To exercise subscription rights, our foreign stockholders must notify the subscription agent and timely follow the procedures described in The Rights OfferingForeign Stockholders. What fees or charges apply if I purchase shares of our common stock? We are not charging any fee or sales commission to issue subscription rights to you or to issue shares to you if you exercise your subscription rights. If you exercise your subscription rights through the record holder of your shares, you are responsible for paying any fees your record holder may charge you. What are the U.S. federal income tax consequences of exercising subscription rights? For U.S. federal income tax purposes, you generally should not recognize income or loss in connection with the receipt or exercise of subscription rights unless the rights offering is part of a disproportionate distribution within the meaning of applicable tax rules (in which case you may recognize taxable income upon receipt of the subscription rights). We believe that the rights offering should not be part of a disproportionate distribution but certain aspects of that determination are vii unclear. This position is not binding on the Internal Revenue Service (the IRS) or the courts, however. You are urged to consult your own tax advisor as to your particular tax consequences resulting from the receipt and exercise of subscription rights and the receipt, ownership and disposition of our common stock. For further information, please see Material U.S. Federal Income Tax Consequences. To whom should I send my forms and payment? If your shares are held in the name of a broker, dealer or other nominee, then you should send your subscription documents, rights certificate, notices of guaranteed delivery and subscription payment to that record holder. If you are the record holder, then you should send your subscription documents, rights certificate, notices of guaranteed delivery and subscription payment by hand delivery, first class mail or courier service to: By Mail: By Hand, Express Mail, Courieror Other Expedited Service: American Stock Transfer &Trust Company, LLCOperations CenterAttn: Reorganization DepartmentP. O. Box 2042New York, New York 10272-2042 American Stock Transfer &Trust Company, LLCAttn: Reorganization Department6201 15 th AvenueBrooklyn, New York 11219 You are solely responsible for completing delivery to the subscription agent of your subscription documents, rights certificate and payment. We urge you to allow sufficient time for delivery of your subscription materials to the subscription agent. Whom should I contact if I have other questions? If you have other questions or need assistance, please contact the information agent, Phoenix Advisory Partners, a division of American Stock Transfer & Trust Company, LLC, at (877)478-5038 or (212) 493-3910. Summary Financial Information The selected consolidated financial data presented below should be read in conjunction with our consolidated financial statements and the notes to the consolidated financial statements and Managements Discussion and Analysis of Financial Condition and Results of Operations included in our Annual Report on Form 10-K for the year ended January 2, 2012, which is incorporated herein by reference. Our revenues, net loss and comprehensive loss for the year ended January 2, 2012 were as follows: Fiscal Year EndedJanuary 2, 2012 (In thousands) Revenues: Restaurant net sales $ 98,920 Franchise fees and royalties $ 3,215 Total Revenues $ 102,135 Net Loss and Comprehensive Loss $ (6,539 ) viii PROSPECTUS SUMMARY This summary highlights information contained in or incorporated by reference into this prospectus. This summary may not contain all of the information that you should consider before deciding whether or not you should exercise your subscription rights. You should carefully read this prospectus, including the documents incorporated by reference, which are described under the heading Incorporation by Reference in this prospectus. References in this prospectus to Così, the Company, we, us and our refer to Così, Inc., and its consolidated subsidiaries. Our Business We are a company that owns, operates and franchises fast casual (or premium convenience) restaurants which sell high-quality made-to-order hot and cold sandwiches on its signature crackly-crust flatbread, freshly-tossed salads, fresh soups, flatbread pizzas, Squagels
